ANSTEAD, Judge,
concurring and dissenting.
I concur in the affirmance of appellant’s conviction for leaving the scene of an accident but I would reverse the conviction for manslaughter by reckless driving. While there is adequate support in the record to conclude that appellant acted carelessly, I do not believe there is any evidence to support a conclusion that she operated her automobile “with a wilful or wanton disregard for the safety of persons or property,” the standard set out by the trial court in its instructions to the jury. Cf. Smith v. State, 65 So.2d 303 (Fla.1953).